Citation Nr: 0704050	
Decision Date: 02/08/07    Archive Date: 02/22/07	

DOCKET NO.  05-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than August 29, 2002 
for an award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, as well as Decision Review Officer decisions of 
December 2004 and July 2005.

At the time of the aforementioned decision in January 2004, 
the RO granted service connection for post-traumatic stress 
disorder, effective from December 4, 2003, the date of a VA 
psychiatric evaluation.

In a Decision Review Officer decision of December 2004, the 
effective date of service connection for post-traumatic 
stress disorder was revised to August 29, 2003, the date of 
receipt of the veteran's "inferred" claim for service 
connection for post-traumatic stress disorder.

In a subsequent Decision Review Officer decision of July 
2005, the effective date for the award of service connection 
was once again revised to August 29, 2002, one year prior to 
the date of the veteran's "inferred" claim for service 
connection.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks an effective date earlier than 
August 29, 2002 for the award of service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that service connection for post-traumatic stress disorder 
should have been awarded effective January 2001, the date of 
the first "confirmed" diagnosis of post-traumatic stress 
disorder.

As regards certain procedural issues, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability, and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim for an earlier effective date.  More specifically, 
while in correspondence of October 2003, the veteran was 
furnished information regarding the requirements for the 
award of an increased rating, he was never, in fact, provided 
the requisite information regarding the assignment of an 
earlier effective date, a matter clearly at issue in this 
case.  In point of fact, no mention whatsoever was made of 
the information and evidence needed to substantiate the 
veteran's claim for an earlier effective date, or of what 
information and evidence were required of him, and what 
information and evidence would be obtained by VA.  While in a 
subsequent Statement of the Case dated in December 2004, and 
in a Supplemental Statement of the Case dated in July 2005, 
the veteran was furnished with the general regulations 
governing the assignment of effective dates, that recitation 
of regulations was inadequate to cure the previous 
deficiency.  Accordingly, on remand, the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) informing the veteran of the specific requirements 
for the assignment of an earlier effective date, to include 
an explanation as to the type of evidence needed to establish 
an earlier effective date.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises him of the circumstances under 
which an earlier effective date will be 
assigned for the award of service 
connection for post-traumatic stress 
disorder, to include an explanation of 
the information or evidence needed to 
establish an earlier effective date for 
the award of benefits, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
earlier effective date for the award of 
service connection for post-traumatic 
stress disorder.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



